        Case 1:19-cv-05173-MLB Document 14 Filed 01/31/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

HORMOZDI LAW FIRM, LLC, a                   )
Georgia Limited Liability Company, on       )
behalf of itself and all others similarly   )   Case No. 1:19-cv-05173-MLB
situated,                                   )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    )
                                            )
ADVANTAGE INVESTIGATIVE                     )
SERVICES, LLC,                              )
                                            )
      Defendant.                            )

                          NOTICE OF SETTLEMENT

      Plaintiff, HORMOZDI LAW FIRM, LLC, (“Plaintiff”), through Plaintiff’s

attorney, Charles M. Clapp, informs this Honorable Court that the Parties have

reached a settlement in this case. Plaintiff anticipates dismissing this case, with

prejudice, within 60 days.

DATED: January 31, 2020                 RESPECTFULLY SUBMITTED,

                                        By:/s/ Charles M. Clapp___________
                                               Charles M. Clapp
                                               GA Bar No. 101089
                                               5 Concourse Parkway NE
                                               Suite 3000
                                               Atlanta, Georgia 30328
                                               Tel: 404.585.0040
                                               Fax: 404.393.8893
                                               charles@lawcmc.com
                                            1
        Case 1:19-cv-05173-MLB Document 14 Filed 01/31/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

      I certify that on January 31, 2020, a true and correct copy of the foregoing
document was electronically filed with the Court’s CM/ECF system to be sent via
the electronic notification system to all counsel of record.


                          By: /s/ Charles M. Clapp
                                Charles M. Clapp




                                           2
